In- a proceeding to review a determination of the board of standards and appeals of the City of New York, denying respondent’s application for a variance of the provisions of the zoning resolution, order of the Special Term reversed on the law and the facts, with $50 costs and disbursements, the board’s motion to vacate the order of certiorari granted, and the board’s determination unanimously confirmed. The Special Term arrogated to itself the powers of the board. The determination of the board has support in the evidence; it is not arbitrary; and it may not and should not be disturbed. (Matter of Ernest v. Board of Appeals on Zoning of New Rochelle, 274 App. Div. 809.) But see Arverne Bay Constr. Co. v. Thatcher (278 N. Y. 222). Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.